United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-4099
                                    ___________

Ronald O. Lee,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of North Dakota.
Michael J. Astrue, Commissioner of    *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: April 22, 2008
                                 Filed: May 5, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Ronald O. Lee appeals the district court’s1 order affirming the denial of
disability insurance benefits (DIB). In a 2002 application, Lee alleged disability since
November 1999 from a back injury. Following a January 2004 hearing, an
administrative law judge (ALJ) found that Lee was not disabled as of June 21, 2001,
his date last insured (DLI) for purposes of DIB. Specifically, the ALJ found that


      1
       The Honorable Ralph Erickson, United States District Judge for the District of
North Dakota, adopting the report and recommendations of the Honorable Karen K.
Klein, United States Magistrate Judge for the District of North Dakota.
(1) Lee’s discogenic and degenerative disorders were severe, but not of listing-level
severity; (2) his allegations of limitations were not entirely credible; and (3) his
residual functional capacity (RFC) for light work was compatible with his past
relevant work as a credit manager. The Appeals Council denied review, and the
district court affirmed.

       First, we find that substantial evidence supports the ALJ’s finding that the pre-
DLI medical records do not support the extent of Lee’s subjective complaints of pain.
See Flynn v. Astrue, 513 F.3d 788, 792 (8th Cir. 2008) (standard of review;
substantial evidence is enough that reasonable mind might accept it as adequate to
support decision); Pyland v. Apfel, 149 F.3d 873, 876 (8th Cir. 1998) (to qualify for
DIB, claimant must establish existence of disability before expiration of insured
status). While the ALJ discredited Lee in part based on Lee’s reported daily activities-
-which seem to be quite limited, see Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir.
2007) (person’s ability to engage in personal activities such as cooking, cleaning, or
hobbies does not amount to substantial evidence that he has functional capacity to
engage in substantial gainful activity)--the ALJ gave other valid reasons for his
credibility findings. See Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007) (when
ALJ explicitly discredits claimant and gives good reasons for doing so, court will
normally defer to his credibility determination).2

      Second, the RFC determination is for the ALJ to make based upon the medical
records, observations of treating physicians and others, and the claimant’s own
description of his limitations. See Flynn, 513 F.3d at 792. Because we find that the
ALJ properly discredited Lee’s subjective complaints, the ALJ’s RFC findings are
supported by substantial evidence: a July 2000 functional capacity evaluation, and the
opinion of a treating physician and others that the evaluation was accurate. See id.


      2
       We decline to consider Lee’s assertions about evaluations or injuries that
occurred after his DLI.
                                          -2-
(RFC determination must be supported by some medical evidence as RFC is medical
question). While the treating physician later changed his opinion as to Lee’s RFC,
this did not occur until 2003, well after the DLI.

      Accordingly, we affirm.
                     ______________________________




                                       -3-